DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18, 1, 12, 2, 13, 19, 3, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brookhart et al. US 10,620,114 B2.
Regarding claim 18, Brookhart discloses 
A system, comprising: a processor (See Fig. 1, item 106) programmed to: compute a cumulative degradation (an accumulated component corrosion risk) value for an electrical system component (Components) of an electrical system (Aircraft) based on an operating parameter (Temperature and stress) of the electrical system component (See column 3, lines 59-67,  column 4, lines 1-60. Also See Fig. 2); and compute a 

Regarding claim 1, Brookhart discloses 
A method, comprising: computing a cumulative degradation value for an electrical system component of an electrical system based on an operating parameter of the electrical system component; and computing a corrosion compensated cumulative degradation value for the electrical system component based on the cumulative degradation value and a corrosion rating of the electrical system. (See claim 18 rejection for detail)

Regarding claim 12, Brookhart discloses 
 A non-transitory computer readable medium with computer executable instructions which, when executed by a processor (See column 4, lines 7-21. Item 106 inherently has a non-transitory computer readable medium with computer executable instructions to calculate the corrosion stress as mentioned in column 6, lines 1-11), cause the processor to: compute a cumulative degradation value for an electrical system component of an electrical system based on an operating parameter of the electrical system component; and compute a corrosion compensated cumulative degradation  (See claim 18 rejection for detail)

Regarding claims 2, 13, and 19, Brookhart discloses 
, wherein the corrosion rating of the electrical system includes a metal reactivity rate of the electrical system. (Fig. 5 shows the corrosion stress rate for aluminum which denotes a metal reactivity rate. See column 6, lines 1-11)

Regarding claims 3, 14, and 20, Brookhart discloses 
, wherein the corrosion rating of the electrical system includes a corrosion classification of the electrical system. (Fig. 5 shows the corrosion stress rate for aluminum which denotes a corrosion classification for the aluminum which is a part of the electrical system. See column 6, lines 1-11)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7-10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brookhart et al. US 10,620,114 B2.
Regarding claim 7, Brookhart does not explicitly say
“wherein the electrical system component is an insulated gate bipolar transistor (IGBT), and wherein the operating parameter is a junction temperature change or a base plate temperature change.” However, POSITA would have no problem using Brookhart’s teachings to a motor drive component, which is made of metal, such as IGBT to determine component corrosion risk using a junction temperature (Brookhart gives an indication in column 6, lines 1-11 that the component is not specific to an airframe. Furthermore, a temperature information is used to determine the corrosion stress as taught by Brookhart in column 5, lines 10-15. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the junction temperature as the operating parameter in the IGBT to estimate component corrosion risk)

Regarding claim 8, Brookhart does not explicitly say
 “wherein the electrical system is a capacitor, and wherein the operating parameter is one of a temperature and a voltage.” However, POSITA would have no problem using Brookhart’s teachings to a motor drive component, which is made of metal, such as capacitor to determine component corrosion risk using a junction temperature (Brookhart gives an indication in column 6, lines 1-11 that the component is not specific to an airframe. Furthermore, a temperature information is used to determine the 

Regarding claim 9, Brookhart does not explicitly say
 “wherein the electrical system component is a fan, and wherein the operating parameter is a fan speed and a local temperature around the fan.” However, POSITA would have no problem using Brookhart’s teachings to the electrical system component, which is made of metal, such as a fan to determine component corrosion risk using a junction temperature (Brookhart gives an indication in column 6, lines 1-11 that the component is not specific to an airframe. Furthermore, a temperature information is used to determine the corrosion stress as taught by Brookhart in column 5, lines 10-15. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the local temperature as the operating parameter in the fan to estimate component corrosion risk)

Regarding claim 10, Brookhart does not explicitly say
“wherein the electrical system component is a contactor or breaker, and wherein the operating parameter is no-load breaking.” However, POSITA would have no problem using Brookhart’s teachings to a contact or a breaker, which is made of metal to determine component corrosion risk which leads to the no-load breaking (Brookhart gives an indication in column 6, lines 1-11 that the component is not specific to an 

Regarding claim 22, Brookhart does not explicitly say
“wherein the electrical system component is a motor drive component.” However, 
it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Brookhart’s teachings to a motor drive component, which is made of metal, such as IGBT to determine component corrosion risk as mentioned in column 6, lines 1-11. POSITA would have no problem using Brookhart’s teachings to the motor drive component because those in the art would have recognized applying the known technique would have yielded an improvement and was predictable.

Regarding claim 23, Brookhart does not explicitly say
“wherein the motor drive component is an insulated gate bipolar transistor (IGBT), and wherein the operating parameter is a junction temperature change.” However, POSITA would have no problem using Brookhart’s teachings to a motor drive component,which is made of metal, such as IGBT to determine component corrosion risk using a junction temperature (Brookhart gives an indication in column 6, lines 1-11 that the component is not specific to an airframe. Furthermore, a temperature information is used to determine 


Claims 21, 4, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brookhart et al. US 10,620,114 B2 in a view of Sharpe, JR. et al. US Pub. No. 2014/0212978 A1.

Regarding claims 21 and 4, Brookhart is silent about “wherein the processor is programmed to: selectively generate a warning signal or message if the cumulative degradation value for the given stress cycle exceeds a user defined first threshold value; and selectively generate an alarm signal or message if the cumulative degradation value for the given stress cycle exceeds a user defined second threshold value, the second threshold value being greater than the first threshold value.”

Regarding claims 21 and 4, Sharpe, JR. et al. discloses wherein the processor (See Fig. 3, item 300. See para 0042) is programmed to: selectively generate a warning signal or message if the cumulative degradation value (Integrated value) for the given stress cycle exceeds a user defined first threshold value (See para 0053 and 0076. Alarm weights from 0 to 251); and selectively generate an alarm signal or message if the cumulative degradation value for the given stress cycle exceeds a user defined claim 4 is a method claim. The claim limitations are similar to claim 21)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively generate a warning signal and an alarm signal as disclosed by Sharpe’s in Brookhart’s teachings in order to inform an operator of the potentially corrosive state of the asset as mentioned in Sharpe’s para 0085.

Regarding claim 15, Brookhart is silent about “comprising computer-executable instructions which, when executed by the processor, cause the processor to: selectively generate a warning signal or message if the cumulative degradation value for the given stress cycle exceeds a user defined first threshold value; and selectively generate an alarm signal or message if the cumulative degradation value for the given stress cycle exceeds a user defined second threshold value, the second threshold value being greater than the first threshold value.”

Regarding claim 15, Sharpe, JR. et al. discloses computer-executable instructions which, when executed by the processor, cause the processor (See Fig. 3, item 300. See para 0042) to: selectively generate a warning signal or message if the cumulative degradation value (Integrated value) for the given stress cycle exceeds a user defined first threshold value (See para 0053 and 0076. Alarm weights from 0 to 251); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively generate a warning signal and an alarm signal as disclosed by Sharpe’s in Brookhart’s teachings in order to inform an operator of the potentially corrosive state of the asset as mentioned in Sharpe’s para 0085.

Claims 24, 5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brookhart et al. US 10,620,114 B2 in a view of Morris US Patent No. 9,869,722 B1.
Regarding claims 24 and 5, Brookhart is silent about “selectively generate/generating a warning signal or message if a remaining lifetime value for the given component falls below a user defined first threshold value.”

Regarding claims 24 and 5, Morris discloses selectively generate/generating a warning signal or message if a remaining lifetime value for the given component falls below a user defined first threshold value (Predefined risk factor). (See column 3, lines 20-37, column 9, lines 35-60)



Regarding claim 16, Brookhart is silent about “comprising computer-executable instructions which, when executed by the processor, cause the processor to: selectively generate/generating a warning signal or message if a remaining lifetime value for the given component falls below a user defined first threshold value.”

Regarding claim 16, Morris discloses comprising computer-executable instructions which, when executed by the processor, cause the processor to: selectively generate/generating a warning signal or message if a remaining lifetime value for the given component falls below a user defined first threshold value (Predefined risk factor). (See column 3, lines 20-37, column 9, lines 35-60)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to selectively generate a warning signal if a remaining lifetime value for the given component falls below a user defined first threshold value as disclosed by Morris’s in Brookhart’s teachings in order to facilitate 


Conclusion
(The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular, Nathan Valentine (Failure Mechanisms of Insulated Gate Bipolar Transistors (IGBTs)) discloses reliability prediction of electronic equipment as mentioned in pages 6-9. Please refer to PTO-892 for other pertinent prior arts)
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846